ACCEPTED
                                                                                   01-13-00233-CV
                                                                        FIRST COURT OF APPEALS
                                                                                HOUSTON, TEXAS
                                                                              5/8/2015 10:40:58 AM
                                                                             CHRISTOPHER PRINE
                                                                                            CLERK

                            NOS. 01-13-00267-CV
                              01-13-00233-CV
                                                       FILED IN
                                                1st COURT OF APPEALS
                    IN THE COURT OF APPEALS         HOUSTON, TEXAS
                  FOR THE FIRST DISTRICT OF TEXAS,
                                                5/8/2015 10:40:58 AM
                         HOUSTON, TEXAS         CHRISTOPHER A. PRINE
                                                        Clerk


  JAY H. COHEN, INDIVIDUALLY AND AS TRUSTEE OF THE JHC
                  TRUSTS I AND II, Appellant

                                    V.

                 SANDCASTLE HOMES, INC., Appellee

                        ****************

  JAY H. COHEN, INDIVIDUALLY AND AS TRUSTEE OF THE JHC
                  TRUST I AND II, Appellant

                                    V.

                  NEWBISS PROPERTY, LP, Appellee


                 On Appeal from the 234th District Court
                          Harris County, Texas
            Trial Court Case Nos. 2010-20973A & 2010-20973B


APPELLEES’ UNOPPOSED MOTION TO EXTEND DEADLINE TO FILE
    RESPONSE TO APPELLANT’S MOTION FOR REHEARING


TO THE HONORABLE COURT:

     Pursuant to Texas Rules of Appellate Procedure 10.5(b and 49.8, Appellees

Sandcastle Homes, Inc. (“Sandcastle”), and NewBiss Property, L.P. (“NewBiss”)
 respectfully move the Court to extend the deadline to file Appellees’ response to

 Appellant's Motion for Rehearing. In support of this motion, Appellees show the

 Court as follows:

      1.    The deadline to file Appellees’ Response to Appellant’s Motion for

Rehearing is May 20, 2015.

      2.    Appellees seek an extension of 15 days.

      3.    The extension is sought to compensate for scheduling conflicts of

Appellees’ counsel. Blaine Hummel is getting married on May 16, 2015 and

preparing for his wedding. Mr. Hummel is also scheduled to attend a court ordered

mediation on May 20, 2015, in Adversary No. 14-0328, Knorvek, LLC, v.

Unlimited Restoration Specialists, Inc., in the United States Bankruptcy Court for

the Southern District of Texas. He is also set for trial on May 22, 2015 in

Adversary No. 13-03315, Aleta Renee Chapman v. Green Tree Servicing, et al.,

also in the United States Bankruptcy Court for the Southern District of Texas.

Additionally, Brad Irelan will be attending the graduation of his daughter in

Virginia from May 15-18, 2015.

      4.    This is the first extension requested and is not sought for the purposes

of delay.

      5.    Appellants are unopposed to this motion.
      For these reasons, Appellees pray that this Court grant an extension of time

to file their Response to Appellant’s Motion in this matter through and including

June 4, 2015.

                                      IRELAN MCDANIEL, PLLC

                                         /s/ Blaine Hummel
                                      Bradford W. Irelan
                                      birelan@IMTexaslaw.com
                                      State Bar No. 10411550
                                      Blaine Hummel
                                      bhummel@IMTexaslaw.com
                                      State Bar No. 24012872
                                      440 Louisiana Street, Suite 1800
                                      Houston, Texas 77002-1652
                                      Telephone: (713) 222-7666
                                      Facsimile: (713) 222-7669

                                      ATTORNEY FOR APPELLEES
                                      SANDCASTLE HOMES, INC.,
                                      AND NEWBISS PROPERTY, L.P

                      CERTIFICATE OF CONFERENCE

      I hereby certify that I conferred with counsel for Appellants who stated that
they are not opposed to the relief sought herein.


                                                /s/ Blaine Hummel
                                             Blaine Hummel
                       CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on May 8, 2015, a true and correct
copy of Appellees’ Unopposed Motion to Extend Time has been served by
electronic service on the below-listed counsel in compliance with the Texas Rules
of Appellate Procedure.

     Kemp W. Gorthey
     604 West 12th Street
     Austin, Texas 78701
     (512) 479-6417 Facsimile

     James Eloi Doyle
     Nicole S. Bakare
     DOYLE, RESTREPO, HARVIN & ROBBINS, L.L.P.
     600 Travis Street, Suite 4700
     Houston, Texas 77002-3005
     (713) 228-6138 Facsimile

                                              /s/ Blaine Hummel
                                           Blaine Hummel